Adams, Ch. J.
The petition shows clearly enough that the plaintiff was at one time the owner of certain real estate, consisting of a town lot and an undivided third of a tract of forty acres; that she employed the defendant to make an exchange of the same for other property; that he reported that he had negotiated an exchange, stating the terms, and she executed the required conveyances. The petition further *242states that the defendant made a false report, with intent to cheat and defraud her; but wherein the same was false does not appear. She should have set out in what the falsity consisted, in order that the defendant might know what he should come prepared to disprove. The doctrine is elementary that whoever sets up a fraud must do more than allege fraud in general and abstract terms. lie must set out the specific facts in which the fraud consists. The petition in this case seems to us to be clearly insufficient, and we think that the court did not err in sustaining the defendant’s motion for a more specific statement.
AFFIRMED.